Title: To Alexander Hamilton from William North, 23 April 1800
From: North, William
To: Hamilton, Alexander



Sir
Adjutant Generals Office [New York]April 23d 1800.

As an order has been Issued, directing A return of Arms, accoutrements &c &c wanting to complete the Corps which are to take the field, to be made to the Depty Qtr Master Genl; it appeared to me proper that a regulation respecting the number & quantity of the articles allowed or to be allowed to a Regt should be formed & Issued. I Know of no regulation respecting the Tents & some Other articles of camp equipage either formerly or at present, & without one is published there will be no uniformity in the demands; neither with respect to tents will there be any in the encampment, some Officers will think they ought to have more others will be content with less.
The Clothing to be furnished to the Troops is regulated by Law—but it is only from orders Issuing from the commander in Chief that Soldiers can know what they are allowed by the Government, in this view, perhaps it would be proper to add provisions to the list.
The Stationary has been reduced in the list, as low as it was thought would any way answer.
Soldiers ought certainly to be furnished with Straw, a bed sack can be easily carried by one of the men belonging to the tent, & a soldier would have no objection to pay a small matter for an article which would add so much to his comfort & render his situation so much more decent.
The forage to be allowed is as little as a horse can well do with—the calculation respecting it is


14
lb dw hay
@ 8/ per lb
1 
}
1. 10.½pr day


& 24
oats
@ 3/ pr bush
9  


7
lb Straw 
say
 1.½


30 days is 56/3 pr horse—if a Brig Gen is supposed to keep two horses—The Article & price being as above, the public will save about a dollar a month—if the articles are higher they will pay some thing more than is now allowed Viz 16 dolls pr month, & so of other officers in proportion. There certainly ought to be fixed quantity of food for a horse, & it should be at the Option of the Officer to take it in kind or money. Officers may be placed in a situation where they can not feed their horses for double what is allowed them in money & it must be supposed to be the intention of government that they should be in a Situation at all times to do the duty required of them. The Whole is respectfully Submitted.
I am Sir   Your Obedt Huble Sert

W NorthAdjt Gen
